Citation Nr: 0614457	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-10 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis B, claimed to have 
resulted from treatment at a Department of Veterans Affairs 
Medical Center (VAMC) in Los Angeles, California, in June 
1979.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.  


REMAND

The veteran has asserted that he contracted hepatitis B from 
left knee reconstruction at the VAMC in Los Angeles, 
California, in June 1979.  The veteran has stated that his 
doctor told him that his hepatitis B was due to the surgery.

The evidentiary record, including VA outpatient treatment 
records, dated from June 1974 to June 1999, reflects that the 
veteran underwent a medial meniscectomy of the left knee 
during service in 1972.  He continued to complain of his knee 
giving way and occasional popping, and was admitted to the 
VAMC in June 1979 for left knee reconstruction.  At the time 
of admission, it was noted the veteran had a history of heavy 
alcohol use ending in November 1978, and a history of heroin 
use.  His white blood cell count was 3.7, with normal 
differential and hematocrit of 51.3.  The surgery was 
successful and the veteran was recovering well until a few 
days after surgery, when it was noted that his hematocrit had 
dropped from 41 preoperatively to 28.  Workup revealed no 
occult blood in the stool and a normal differential 
interference contrast, with the exception of increased 
fibrinogen.  The veteran was placed on iron, and the last 
hematocrit was 37.  The discharge summary reflects that no 
etiology could be found, and it was assumed that the fallen 
hematocrit was a combination of interoperative blood loss 
plus high hematocrits initially with low hematocrits later.  

A March 1980 laboratory test report reflects that the veteran 
had a white blood cell count of 3.4 and a hepatitis 
associated antigen.  Laboratory reports dated from January 
1987 to April 1988 reflect the veteran repeatedly tested 
positive for hepatitis B surface antigen.  

The medical records show the veteran was noted to have used 
drugs previously, including heroin.  A June 1987 treatment 
record reflects the veteran had chronic active hepatitis B 
with a history of intravenous drug abuse in 1977.  However, a 
May 1988 treatment record reflects that the veteran stated he 
had not used any intravenous drugs since 1977, and that he 
had taken it only once.  The Board notes the June 1987 
treatment record also reflects the veteran had a liver biopsy 
in May 1986 which revealed chronic hepatitis; however, the 
biopsy report is not of record.  A September 1991 treatment 
record reflects the veteran had a history of chronic 
hepatitis which, at that time, had normal transaviruses and 
seriologies to hepatitis B surface antigen, designating 
resolution of the hepatitis B infection.  

The Board believes that this case meets the criteria in the 
Veterans Claims Assistance Act for a VA examination, to 
determine whether the veteran currently has hepatitis B as a 
consequence of the June 1979 procedure at the VAMC.  We 
conclude this is warranted under the law because of the 
proximity of the veteran's knee reconstruction in June 1979 
with the first time he was shown to have a hepatitis 
associated antigen, in March 1980; the lowered blood cell and 
hematocrit counts shown while the veteran was being treated 
in June 1979; and the September 1991 record suggesting that 
the veteran no longer suffers from hepatitis B.  See 
38 U.S.C.A. § 5103A (West 2002).  In this regard, the Board 
notes that the veteran has not been afforded a VA examination 
in conjunction with his claim, and the record does not 
contain a medical opinion regarding the relationship, if any, 
between his left knee reconstruction in June 1979 and his 
history of hepatitis B.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  


During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be scheduled for a VA 
examination to determine whether he currently has 
hepatitis B, and, if so, the etiology thereof.  
All indicated tests and studies should be 
conducted and all findings described in detail.  
The claims file must be made available to the 
examiner for review, and the examination report 
should reflect that such review is accomplished.

a.  The VA physician should be asked first to 
determine whether the veteran has hepatitis B, 
and whether that disorder is a result of (i.e., 
was actually caused by) the left knee total 
replacement performed at the Los Angeles VAMC 
in June 1979.

b.  If the answer to the first question is in 
the affirmative, the examiner should then 
render an opinion, with supporting analysis, as 
to the relative likelihood that the veteran's 
diagnosed hepatitis B was a necessary or 
expected consequence of the June 1979 treatment 
at the VAMC.  All indicated special studies or 
tests are to be done.

c.  If the incurrence of hepatitis B was not a 
necessary or expected consequence of the June 
1979 treatment at the VAMC, the examiner should 
provide an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at least 
as likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability of 
less than 50 percent) that the veteran's liver 
disability was proximately caused by 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault 
on the part of VA in furnishing treatment on 
the veteran's left knee.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

e.  If it cannot be determined whether the 
veteran currently has a liver disability that 
is due to the negligence of VA, on a medical or 
scientific basis and without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


